Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 1 of 36 Page ID #:296




  1   John P. Kristensen (SBN 224132)
  2   KRISTENSEN LLP
      12450 Beatrice Street, Suite 200
  3   Los Angeles, California 90066
  4   Telephone: (310) 507-7924
      Facsimile: (310) 507-7906
  5   john@kristensenlaw.com
  6
      Todd M. Friedman (SBN 216752)              Christopher W. Wood (SBN 193955)
  7   LAW OFFICES OF TODD M. FRIEDMAN, P.C.      DREYER BABICH BUCCOLA
  8   21550 Oxnard Street, Suite 780             WOOD CAMPORA, LLP
      Woodland Hills, California 91367           20 Bicentennial Circle
  9   Telephone: (877) 619-8966                  Sacramento, California 95826
 10   Facsimile: (866) 633-0028                  Telephone: (916) 379-3500
      tfriedman@toddflaw.com                     Facsimile: (916) 379-3599
 11   Attorneys for Plaintiffs and all others    cwood@dbbwc.com
      similarly situated
 12
 13                       THE UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
 14                                        ) Case No.: 8:19-cv-01543-JLS-KES
       PAUL GUZMAN and JEREMY
 15                                        )
       ALBRIGHT, individually on behalf of ) CLASS ACTION
 16    themselves and all others similarly )
       situated,                           ) SECOND AMENDED
 17                                        ) COMPLAINT FOR DAMAGES
              Plaintiffs,                  ) AND INJUNCTIVE RELIEF FOR:
 18                                        )
                                           ) (1) Violation of the California
              v.                           )
 19                                        )     Consumer Legal Remedies Act;
       POLARIS INDUSTRIES, INC., a         ) (2) Violation of the California Unfair
 20    Delaware corporation; POLARIS       )
                                           )     Competition Law; and
 21    SALES, INC., a Minnesota
                                             (3) Violation of California False
       corporation; POLARIS INDUSTRIES, ))
 22                                              Advertising Law.
       INC., a Minnesota corporation; and  )
 23    DOES 1 through 10, inclusive,       )
                                           )
 24           Defendants.                  ) DEMAND FOR JURY TRIAL
                                           )
 25                                        )
                                           )
 26                                        )
                                           )
 27                                        )

 28
            SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                 DEMAND FOR JURY TRIAL
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 2 of 36 Page ID #:297




  1                                            TABLE OF CONTENTS
  2    PLAINTIFFS’ COMPLAINT ............................................................................. 1
  3    I.      NATURE OF THE ACTION ............................................................................... 1
  4
       II.     UTVS SOLD BY POLARIS .............................................................................. 5
  5
       III. JURISDICTION AND VENUE ........................................................................... 6
  6
       IV. PARTIES ......................................................................................................... 7
  7
       V.      FACTUAL ALLEGATIONS ............................................................................... 9
  8
               A. The Government Considers Regulations for UTVs ............................... 9
  9
               B. The 1970s OSHA Regulation for ROPS on Farm Tractors ................ 10
 10
               C. ROHVA, a Polaris-Controlled Entity, Adopts the 29 C.F.R. §
 11               1928.53 Test ........................................................................................... 11
 12
               D. Polaris Cheats and None of the Class Vehicles Passes the 29
 13               C.F.R. § 1928.53 Test ............................................................................ 11
 14            E. Plaintiffs’ Transactions ......................................................................... 12
 15    VI. CLASS ALLEGATIONS .................................................................................. 15
 16    VII. CAUSES OF ACTION .................................................................................... 21
 17            FIRST CAUSE OF ACTION
 18            Violation of the California Consumer Legal Remedies Act
               By Plaintiff Paul Guzman and the Class Against All Defendants ........ 21
 19
               SECOND CAUSE OF ACTION
 20            Violation of the California Unfair Competition Law
 21            By All Plaintiffs and the Class Against All Defendants ......................... 24
 22            THIRD CAUSE OF ACTION
               Violation of the California False Advertising Law
 23
               By Plaintiff Paul Guzman and the Class Against All Defendants ........ 29
 24
 25    PRAYER FOR RELIEF .................................................................................... 32

 26    DEMAND FOR JURY TRIAL .......................................................................... 33

 27
 28
                SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                     DEMAND FOR JURY TRIAL
                                             –i–
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 3 of 36 Page ID #:298




  1          Plaintiffs PAUL GUZMAN and JEREMY ALBRIGHT (collectively,
  2    “Plaintiffs”), individually and on behalf of all other similarly situated, allege the
  3    following upon information and belief, based upon investigation of counsel,
  4    published reports, and personal knowledge:
  5    I.    NATURE OF THE ACTION
  6          1.     Plaintiffs bring this action against defendants POLARIS
  7    INDUSTRIES, INC. (the Delaware corporation), POLARIS SALES, INC.,
  8    POLARIS INDUSTRIES, INC. (the Minnesota corporation and parent
  9    corporation of the other two Polaris defendants) (collectively, “Defendants” or
 10    “Polaris”) on behalf of all persons who purchased in California in the four years
 11    preceding this Complaint Polaris Utility Terrain Vehicles (“UTV”) (they are also
 12    called side by sides) that Polaris claimed/advertised/marked/certified that the
 13    vehicles’ rollover protection system (“ROPS”) complied with the department of
 14    Occupational Safety and Health Administration (“OSHA”)
 15    requirements/standards of 29 C.F.R. § 1928.53 (which is for agricultural tractors).
 16          2.     “Class Vehicles” is defined to include, but are not limited to the
 17    following models: Polaris RZR XP 4 Turbo S; Polaris RZR XP 4 Turbo EPS,
 18    Polaris RZR PRO XP Ultimate, Polaris RZR XP Turbo S; Polaris RZR XP Turbo
 19    EPS; Polaris RZR XP 4 1000 High Lifter; Polaris RZR XP 4 Turbo S Velocity;
 20    Polaris RZR PRO XP Premium; Polaris RZR XP 4 1000 Premium; Polaris RZR
 21    XP 4 Turbo; Polaris RZR XP 4 Turbo Dynamix Edition; Polaris RZR XP 4 Turbo
 22    Fox Edition; Polaris RZR XP 1000 Trails & Rocks; Polaris RZR PRO XP; Polaris
 23    XP Turbo S Velocity; Polaris RZR XP 4 1000 Limited Edition; Polaris RZR XP 4
 24    1000 EPS; Polaris RZR XP 4 1000 Ride Command; Polaris RZR XP 1000 EPS
 25    High Lifter; Polaris RZR XP 1000 High Lifter; Polaris RZR XP 1000 EPS;
 26    Polaris RZR XP 1000 EPS LE; Polaris RZR XP 1000 Ride Command; Polaris
 27    RZR XP 4 1000; Polaris RZR XP Turbo; Polaris RZR XP Turbo Fox Edition;
 28    Polaris RZR XP Turbo Dynamix Edition; Polaris RZR XP Turbo S; Polaris RZR
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          –1–
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 4 of 36 Page ID #:299




  1    XP 1000 Premium; Polaris RZR 4 1000; Polaris RZR XP 1000 Limited Edition;
  2    Polaris RZR XP 1000; Polaris RZR S 1000; Polaris RZR S 1000 EPS; Polaris
  3    RZR S 900 Premium; Polaris RZR 900 Fox Edition; Polaris RZR S 900; Polaris
  4    RZR S 900 EPS; Polaris RZR S4 900 EPS; Polaris RZR 900 Premium; Polaris
  5    RZR RS1; Polaris RZR 900; Polaris RZR 4 900 EPS LE; Polaris RZR 4 900 EPS;
  6    Polaris RZR 900 EPS Trail; Polaris RZR 900 EPS; Polaris RZR 900 EPS XC
  7    Edition; Polaris RZR 900 Polaris; Polaris RZR 4 800 EPS LE; Polaris RZR 4 800
  8    EPS; Polaris RZR S 800 EPS; Polaris RZR S 800 LE; Polaris RZR S 800; Polaris
  9    RZR 800 EPS LE; Polaris RZR 800 EPS XC Edition; Polaris RZR 800 Polaris
 10    Pursuit; Polaris RZR 800; Polaris RZR 570 Premium; Polaris RZR 570 EPS Trail
 11    LE; Polaris RZR 570 EPS Trail; Polaris RZR 570 EPS LE; Polaris RZR 570 EPS;
 12    Polaris RZR 570; Polaris RZR S 570 570 EPS; Polaris RZR 170 EFI; Polaris RZR
 13    Turbo EPS; Polaris Ranger Crew XP 1000 EPS NorthStar Edition; Polaris Ranger
 14    XP 1000 NorthStar Edition; Polaris Ranger Crew XP 1000 EPS NorthStar HVAC
 15    Edition; Polaris Ranger XP 1000 EPS NorthStar HVAC Edition ; Polaris Ranger
 16    XP 1000 EPS NorthStar Edition; Polaris Ranger Crew XP 1000 High Lifter
 17    Edition; Polaris Ranger XP 1000 High Lifter Edition; Polaris Ranger Crew XP
 18    1000 EPS High Lifter Edition; Polaris Ranger XP 1000 EPS High Lifter Edition;
 19    Polaris Ranger Crew XP 1000 EPS Back Country Edition; Polaris Ranger XP
 20    1000 EPS Back Country Limited Edition; Polaris Ranger Crew XP 1000 EPS
 21    20th Anniversary Limited Edition; Polaris Ranger XP 1000 EPS 20th Anniversary
 22    Limited Edition; Polaris Ranger Crew XP 1000 Texas Edition; Polaris Ranger XP
 23    1000 Texas Edition; Polaris Ranger Crew XP 1000 Premium; Polaris Ranger
 24    Crew XP 1000 EPS Premium; Polaris Ranger XP 1000 Premium; Polaris Ranger
 25    Crew XP 1000 EPS; Polaris Ranger XP 1000 EPS; Polaris Ranger XP 1000 EPS
 26    Ranch Edition; Polaris Ranger XP 1000 EPS Hunter Edition; Polaris Ranger XP
 27    1000; Polaris Ranger Crew XP 900 EPS; Polaris Ranger XP 900 EPS; Polaris
 28    Ranger XP 900 EPS Premium; Polaris Ranger Crew XP 900; Polaris Ranger XP
            SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                 DEMAND FOR JURY TRIAL
                                         –2–
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 5 of 36 Page ID #:300




  1    900; Polaris Ranger Crew XP 900-6 EPS; Polaris Ranger Crew XP 900-6; Polaris
  2    Ranger Crew XP 900-5 EPS; Polaris Ranger Crew XO 900-5; Polaris Ranger XP
  3    900; Polaris Ranger XP 900 EPS; Polaris Ranger XP 900 EPS High Lifter
  4    Edition; Polaris Ranger XP 900 EPS Hunter Deluxe Edition; Polaris Ranger XP
  5    900 EPS Hunter Edition; Polaris Ranger XP 900 EPS NorthStar Edition; Polaris
  6    Ranger XP 900 EPS Trail Edition; Polaris Ranger XP 900 EPS LE; Polaris
  7    Ranger XP 900 EPS Browning LE; Polaris Ranger XP 900 Deluxe; Polaris
  8    Ranger XP 570 EPS; Polaris Ranger XP 570; Polaris Ranger Crew 1000
  9    Premium; Polaris Ranger 1000 Premium; Polaris Ranger Crew 1000; Polaris
 10    Ranger 1000 EPS; Polaris Ranger 1000; Polaris Ranger Crew 900 EPS; Polaris
 11    Ranger Crew 900 EPS LE; Polaris Ranger Crew 900; Polaris Ranger Crew 900-6
 12    EPS; Polaris Ranger Crew 900-6; Polaris Ranger 800 EFI; Polaris Ranger 800
 13    Midsize; Polaris Ranger 800 EPS LE; Polaris Ranger Crew 800 EPS; Polaris
 14    Ranger Crew 800; Polaris Ranger 800 EPS; Polaris Ranger Crew 570-6; Polaris
 15    Ranger Crew 570-4 Premium; Polaris Ranger Crew 570-4 EPS; Polaris Ranger
 16    Crew 570-4; Polaris Ranger Crew 570 EPS; Polaris Ranger Crew 570 EPS LE;
 17    Polaris Ranger Crew EPS 570 Full-Size; Polaris Ranger 570 EPS; Polaris Ranger
 18    570 EPS Hunter Edition; Polaris Ranger Crew 570 EFI; Polaris Ranger 570 EFI;
 19    Polaris Ranger Crew 570 Full-Size; Polaris Ranger 570 Full-Size; Polaris Ranger
 20    Crew 570; Polaris Ranger 570; Polaris Ranger 500; Polaris Ranger 400; Polaris
 21    Ranger 150 EFI; Polaris Ranger 6X6; Polaris Ranger Diesel HST Deluxe; Polaris
 22    Ranger Diesel HST; Polaris Ranger Crew Diesel; Polaris Ranger Diesel; Polaris
 23    Ranger EV; Polaris Ranger EV LI-ION; Polaris Ranger ETX; Polaris General 4
 24    1000 EPS Deluxe; Polaris General 4 1000; Polaris General 4 1000 EPS; Polaris
 25    General 4 1000 Ride Command Edition; Polaris General 1000 Deluxe; Polaris
 26    General 1000 Premium; Polaris General 1000; Polaris General 1000 Ride
 27    Command Edition; Polaris General 1000 Hunter Edition; Polaris General 1000
 28    Limited Edition; Polaris General 1000 EPS; Polaris General 1000 EPS Deluxe;
            SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                 DEMAND FOR JURY TRIAL
                                         –3–
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 6 of 36 Page ID #:301




  1    Polaris General 1000 EPS Hunter Edition; and Polaris General 1000 EPS Ride
  2    Command Edition.
  3          3.     Polaris includes nice stickers like the following to suggest that their
  4    vehicles meet these OSHA requirements:
  5
  6
  7          4.     The stickers are placed on Class Vehicles and are visible at the point
  8    of sale where consumers are also informed that Class Vehicles meet all applicable
  9    standards and regulations, including self-adopted regulations, and meet OSHA
 10    requirements of 29 C.F.R. § 1928.53, when in fact, they do not.
 11          5.     None of the Class Vehicles sold by Polaris meet the OSHA
 12    requirements of 29 C.F.R. § 1928.53. Polaris tells all of their customers that their
 13    ROPS systems are safe because they meet this standard. They do not. Polaris has
 14    also staved off federal regulations by the U.S. Consumer Product Safety
 15    Commission (“CPSC”) in part by causing the adoption of newly created industry
 16    standards as part of the self-regulation revolution. Even after adopting farm
 17    tractor standards issued for worker safety on farms in the early 1970s, Polaris
 18    cheats and does not even meet those standards.
 19          6.     Roof strength is a vital safety concern to consumers given the strong
 20    likelihood of UTVs rolling over. The failure to meet all applicable federal and
 21    state statutes, standards, regulations, and self-adopted regulations, including
 22    OSHA 29 C.F.R. § 1928.53 requirements is material information for consumers
 23    purchasing/leasing UTVs, such as the Class Vehicles.
 24          7.     While many violations are described below with specificity, this
 25    Complaint alleges violations of the statutes cited in their entirety.
 26          8.     Unless otherwise stated, Plaintiffs allege that any violations by
 27    Polaris were knowing and intentional, and that Polaris did not maintain procedures
 28    reasonably adapted to avoid any such violation.
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          –4–
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 7 of 36 Page ID #:302




  1          9.     Unless otherwise indicated, the use of any defendant’s name in this
  2    Complaint includes all agents, employees, officers, members, directors, heirs,
  3    successors, assigns, principals, trustees, sureties, subrogees, representatives, and
  4    insurers of that defendant’s name.
  5    II.   UTVS SOLD BY POLARIS
  6          10.    A UTV is a motorized vehicle with four or more low pressure tires
  7    designed for off-road use and intended by the manufacturer primarily for
  8    recreational use by one or more persons. UTVs are a relatively new product in the
  9    motorized off-road category, and their speed and design make them unique from
 10    all-terrain vehicles (“ATV(s)”). The main distinction is that an ATV is defined by
 11    federal law, in part as: any motorized, off-highway vehicle designed to travel on 3
 12    or 4 wheels, having a seat designed to be straddled by the operator and handlebars
 13    for steering control. 15 U.S.C. § 2089(e)(1)(A).
 14          11.    A UTV, unlike an ATV, has traditional seating like an automobile
 15    with bench or bucket seats, a restraint system and is equipped with a steering
 16    wheel. UTVs are similar in design to golf carts with throttle and brake pedals.
 17    While golf carts travel approximately 15 miles per hour or less, UTVs such as the
 18    Polaris Rangers and Razors have top speeds between well in excess of 60 miles
 19    per hour. Polaris UTVs are powered by strong engines with up to 181 horsepower.
 20          12.    The images depicted below are from Polaris’ most recent earnings
 21    report and website. They show the Rangers and Razors, which do not look like
 22    slow 1970s farm tractors:
 23
 24
 25
 26
 27
 28
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          –5–
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 8 of 36 Page ID #:303




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15           13.   UTVs were introduced into the United States market in the late
 16    1990s. In 1998, only 2,000 UTV s were sold, all by one manufacturer. Polaris
 17    entered the market in 2000. By 2003, 20,000 UTVs were sold in the United States.
 18    That number then grew dramatically. There was a 19% growth from calendar year
 19    2006 over 2005 levels with approximately 255,000 UTVs sold worldwide. In its
 20    most recent second quarter of 2019 earnings report, Polaris estimated nearly 1
 21    billion in gross sales in the quarter. Polaris possess the top spot in the North
 22    American market share ranks and have three fold lead on their nearest competitor.
 23           14.   Polaris UTVs are sold at retail with an approximate median base
 24    price of around $12,999.99 and sell at prices exceeding $20,000.00. The price is
 25    similar to entry and midsize automobiles.
 26    III.   JURISDICTION AND VENUE
 27           15.   Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because
 28    Plaintiffs, residents of Orange County in the State of California, seek relief on
              SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                   DEMAND FOR JURY TRIAL
                                           –6–
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 9 of 36 Page ID #:304




  1    behalf of a California class, but the Defendants do not have their principal place of
  2    business in California, but Minnesota. In addition, the matter in controversy
  3    exceeds $5,000,000 exclusive of interest and costs. Therefore, both diversity
  4    jurisdiction and the damages threshold under the Class Action Fairness Act of
  5    2005 (“CAFA”) are present, and this Court has jurisdiction.
  6          16.    Venue is proper pursuant to 28 U.S.C. § 1391 for the following
  7    reasons: (i) the conduct complained of herein occurred within this judicial district;
  8    and (ii)) Defendants conducted business within this judicial district at all times
  9    relevant. Furthermore, the entity that adopted the self-regulation of 29 C.F.R. §
 10    1928.53 is the Recreational Off-Highway Vehicle Association (“ROHVA”). That
 11    entity financed significantly by Polaris is based in Irvine, California in Orange
 12    County.
 13          17.    Because Defendants conducted business within the State of
 14    California at all time relevant, personal jurisdiction is established.
 15    IV.   PARTIES
 16          18.    Plaintiff Paul Guzman (“Guzman”) is an individual who resides in
 17    the County of Orange, State of California. Plaintiff is a member of the putative
 18    class defined herein.
 19          19.    Plaintiff Jeremy Albright (“Albright”) is an individual who resides in
 20    the County of Orange, State of California. Plaintiff is a member of the putative
 21    class defined herein.
 22          20.    Plaintiffs are informed and believe, and upon such information and
 23    belief allege thereon, that defendant POLARIS INDUSTRIES, INC. is a Delaware
 24    Corporation with its principal place of business at 2100 Highway 55, Medina,
 25    Minnesota 55340-9770. Its agent for service of process is The Corporation Trust
 26    Company, 1209 Orange Street, Wilmington, Delaware 19801.
 27          21.    Plaintiffs are informed and believe, and upon such information and
 28    belief allege thereon,, that defendant POLARIS SALES, INC, is a Minnesota
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          –7–
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 10 of 36 Page ID #:305




   1   Corporation with its principal place of business at 2100 Highway 55, Medina,
   2   Minnesota 55340-9770. Its agent for service of process in California is CT
   3   Corporation System located at 818 West 7th Street, Suite 930, Los Angeles,
   4   California 90017.
   5         22.    Plaintiffs are informed and believe, and upon such information and
   6   belief allege thereon, that defendant POLARIS INDUSTRIES, INC. is a
   7   Minnesota Corporation with its principal place of business at 2100 Highway 55,
   8   Medina, Minnesota 55340-9770. It is the parent company of both defendant
   9   POLARIS INDUSTRIES, INC. the Delaware Corporation and Polaris Sales, Inc.
  10   Its agent for service of process is CT Corporation System Inc., 101 Date Street N.,
  11   St. Paul, Minnesota 55117-5603.
  12         23.    Polaris maintains their largest and distribution center facility in
  13   California. Polaris at all relevant times herein sold vehicles to members of the
  14   general public as well as designing, testing, manufacturing, inspecting,
  15   distributing, recalling them, and warning and instructing users on the safe use of
  16   the motor vehicles, including the subject vehicle, in exchange for valuable
  17   consideration in Orange County.
  18         24.    The above named Defendants, and their subsidiaries and agents, are
  19   collectively referred to as “Defendants.” The true names and capacities of the
  20   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
  21   currently unknown to Plaintiffs, who therefore sue such Defendants by fictitious
  22   names. Each of the Defendants designated herein as a DOE is legally responsible
  23   for the unlawful acts alleged herein. Plaintiffs will seek leave of Court to amend
  24   the Complaint to reflect the true names and capacities of the DOE Defendants
  25   when such identities become known.
  26         25.    Plaintiffs are informed and believe, and thereon allege, that at all
  27   relevant times, each and every Defendant was acting as an agent and/or employee
  28   of each of the other Defendants, and was the owner, agent, servant, joint venturer
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          –8–
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 11 of 36 Page ID #:306




   1   and employee, each of the other and each was acting within the course and scope
   2   of its ownership, agency, service, joint venture and employment with the full
   3   knowledge and consent of each of the other Defendants. Plaintiffs are informed
   4   and believe, and based thereon allege, that each of the acts and/or omissions
   5   complained of herein was made known to, and ratified by, each of the other
   6   Defendants.
   7         26.     At all times mentioned herein, each and every Defendant was the
   8   successor of the other and each assumes the responsibility for each other’s acts
   9   and omissions.
  10   V.    FACTUAL ALLEGATIONS
  11         A.      The Government Considers Regulations for UTVs
  12         27.     Polaris UTVs are subject to product safety standards administered by
  13   the CPSC, not the National Highway Traffic Safety Administration (“NHTSA”).
  14   UTVs are “consumer products” that can be regulated by the CPSC via the Consumer
  15   Product Safety Act. 15 U.S.C. § 2052(a).
  16         28.     On December 12, 2008, the CPSC met with representatives of
  17   ROVHA to discuss the development of a standard to be certified by the American
  18   National Standards Institute (“ANSI”). The standards discussed, at this time,
  19   involved stability standards. ROHVA then sent over in June 2009, proposed
  20   voluntary standards, including one for the ROPS system. Ken D’Entremont and
  21   Mary McConnell attended the meeting for Polaris. Paul Vitrano attended for
  22   ROHVA.
  23         29.     In 2009, the CPSC began the process of considering regulatory action
  24   of UTVs. (In CPSC nomenclature they are ROVs.) It issued a Notice of Proposed
  25   Rulemaking. The CPSC noted that farm vehicles have maximum speeds of 25
  26   mph or less, while UTVs at the time could exceed 30 mph. The CPSC identified
  27   its databases of Injury and Potential Injury Incidents (IPII) and In-Depth
  28   Investigation (INDP) for incidents between January 2003 and August 2009
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          –9–
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 12 of 36 Page ID #:307




   1   involving 181 incidents, including 116 fatalities and 152 other injuries. The
   2   injuries included deglovings, fractures and crushing injuries to victims’ legs, feet,
   3   arms and hands, resulting in amputations at times. 69% of the injuries occurred in
   4   rollover incidents.
   5         30.    By April 2013, the CPSC was aware of 428 incidents resulting in 231
   6   fatalities and 388 other injuries. 150 of the 231 deaths were in rollover accidents.
   7         B.     The 1970s OSHA Regulation for ROPS on Farm Tractors
   8         31.    In 1972, the U.S. Department of Labor concerned that “[t]ractor roll-
   9   overs have been a major cause of employee injury and death on the farm”
  10   appointed the Standards Advisory Committee on Agriculture to make a ROPS
  11   standard a priority.
  12         32.    After the notice of proposed rulemaking notice period, the
  13   Department of Labor, via OSHA promulgated 29 C.F.R. §§ 1928.51 (definitions),
  14   1928.52 and 1928.53 (ROPS strength test).
  15         33.    The test for the ROPS strength involves forces applied to the ROPS
  16   system and it measures the deflection caused by the force. If there is too much
  17   deflection the ROPS system fails the tests. How much force is applied, according
  18   to the regulation depends on the tractor weight.
  19         34.    Tractor weight is defined pursuant to 29 C.F.R. §§ 1928.51(a)(4) as:
  20
             “Tractor weight” includes the protective frame or enclosure, all fuels,
  21         and other components required for normal use of the tractor. Ballast
  22         shall be added as necessary to achieve a minimum total weight of
             110 lb. (50.0 kg.) per maximum power take-off horse power at the
  23         rated engine speed or the maximum, gross vehicle weight specified by
  24         the manufacturer, whichever is the greatest. From end weight shall
             be at least 25 percent of the tractor test weight. In case power take-
  25         off horsepower is not available, 95 percent of net engine flywheel
  26         horsepower shall be used.

  27         35.    Thus, the weight to be tested is either the gross vehicle weight (about
  28   2,000 to 2,400 pounds, or the 110 pounds multiplied by the maximum power take
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          – 10 –
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 13 of 36 Page ID #:308




   1   off horse power. The statute specifically indicates if the tractor is not one where
   2   you can measure the “power take off” horsepower, or PTO, then 95 percent of net
   3   engine flywheel horsepower is used.
   4         C.     ROHVA, a Polaris-Controlled Entity, Adopts the 29 C.F.R. §
   5                1928.53 Test
   6         36.    In order to avoid CPSC promulgating actual regulations, Polaris and
   7   the industry set up new standards with which they would comport. One of these
   8   was for the strength of the ROPS system. This was done via ROHVA, which is
   9   controlled, in part by Polaris. ROHVA adopted the tractor ROPS test of 29 C.F.R.
  10   §§ 1928.51, et seq., This was then made into an ANSI standard.
  11         D.     Polaris Cheats and None of the Class Vehicles Passes the 29
  12                C.F.R. § 1928.53 Test
  13         37.    The Class Vehicles consisting of 2015 to 2019 Polaris UTVs are
  14   believed to have horsepower ranging from approximately 168 horsepower to 68
  15   horsepower for the smaller 2-door Rangers.
  16         38.    For every model of Class Vehicles, Polaris tested the vehicles by the
  17   gross vehicle weight. Polaris intentionally refused to test at 110 pounds times
  18   either the maximum power take off horsepower or 95% of the net engine flywheel
  19   horsepower. For example, the 2019 RZR XP 4 Turbo is tested at 2750 pounds (the
  20   gross vehicle weight is 2713 pounds). It has 168 horsepower. 95% of 168
  21   horsepower is 159.6. Rounding down, would be 159. So, 110 pounds multiplied
  22   by 159 is 17,490. The correct “W” or tractor weight in the test, should be 17,490
  23   pounds. Polaris intentionally refused to use the correct tractor weight of
  24   approximately 17,490 pounds. Instead, it used 2,750 pounds. Polaris did not
  25   comply with the test. Polaris misled all Class members.
  26   ///
  27   ///
  28   ///
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          – 11 –
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 14 of 36 Page ID #:309




   1         39.    The Polaris vehicles are lighter and have much stronger engines than
   2   farm tractors. Hence, their gross vehicle weights are comparatively lower, and 110
   3   pounds times their PTO horsepower (or 95% of the net fly wheel horsepower) is
   4   going to be larger than that of the farm tractors.
   5         40.    In fact, the gross vehicle weight, due the specifications of the Class
   6   Vehicles should never be used for the OSHA tests. 110 pounds times the PTO
   7   horsepower (or 95% of the net fly wheel horsepower) of each Class Vehicle is
   8   substantially greater than the gross vehicle weights.
   9         41.    Not a single Class Vehicle has been tested using the proper Tractor
  10   Weight pursuant to 29 C.F.R. §§ 1928.51, et seq., Polaris advertised and told the
  11   public that each and every Class Vehicle passed the OSHA 29 C.F.R. § 1928.53
  12   test. None did.
  13         42.    In failing to provide consumers accurate and truthful information
  14   about the true nature and characteristics of the Class Vehicles pertaining to
  15   compliance with all applicable federal and state statutes, standards, and
  16   regulations, including self-adopted regulations, specifically OSHA requirements
  17   of 29 C.F.R. § 1928.53, consumers are damaged based on the benefit of the
  18   bargain, that they have to retrofit the Class Vehicles for adequate safety, and are
  19   faced with a strong likelihood of serious injury or death.
  20         43.    Polaris is believed to have digital computer models of the ROPS
  21   system that can be inputted into commercially available computer aided
  22   engineering programs. They test the ROPS system via an outside entity and using
  23   the computer aided engineering systems. It would be easy to ascertain whether the
  24   ROPS system meet the tests by inputting the correct Tractor Weight instead of the
  25   lower gross vehicle weight.
  26         E.     Plaintiffs’ Transactions
  27         44.    On or around February 29, 2016, Albright purchased a 2016 Polaris
  28   RZR XP in Orange County, California.
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          – 12 –
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 15 of 36 Page ID #:310




   1         45.    Albright saw and read the stickers on the 2016 Polaris RZR XP as
   2   depicted below:
   3
   4
   5
   6
   7
   8
   9
  10
  11         46.    Based on Albright’s employment experience in the construction
  12   industry, he understood that OSHA requirements were federal regulations
  13   pertaining to safety. Albright read the sticker on the 2016 Polaris RZR XP and
  14   understood the language to mean that the vehicle’s ROPS structure met federal
  15   standards for safety and that the vehicle was safe for use by him, his family, and
  16   friends. Albright, in seeing and reading the sticker, relied on the language
  17   contained therein to purchase the 2016 Polaris RZR XP. If the sticker said that the
  18   ROPS structure failed to meet OSHA requirements, he would not have purchased
  19   the 2016 Polaris RZR XP.
  20         47.    Had the sticker not been on the 2016 Polaris RZR XP that stated that
  21   the ROPS structure met OSHA requirements, Albright would not have purchased
  22   the 2016 Polaris RZR XP.
  23         48.    In or around November 2018, Guzman purchased a 2018 Polaris
  24   RZR XP in Orange County, California.
  25   ///
  26   ///
  27   ///
  28   ///
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          – 13 –
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 16 of 36 Page ID #:311




   1         49.    Guzman saw and read the stickers on the 2018 Polaris RZR XP as
   2   depicted below:
   3
   4
   5
   6
   7
   8         50.    Based on Guzman’s employment experience in the construction
   9   industry, he understood that OSHA requirements were federal regulations
  10   pertaining to safety. Guzman read the sticker on the 2018 Polaris RZR XP and
  11   understood the language to mean that the vehicle’s ROPS structure met federal
  12   standards for safety and that the vehicle was safe for use by him, his family, and
  13   friends. Guzman, in seeing and reading the sticker, relied on the language
  14   contained therein to purchase the 2018 Polaris RZR XP. If the sticker said that the
  15   ROPS structure failed to meet OSHA requirements, he would not have purchased
  16   the 2018 Polaris RZR XP.
  17         51.    Had the sticker not been on the 2018 Polaris RZR XP that stated that
  18   the ROPS structure met OSHA requirements, Guzman would not have purchased
  19   the 2018 Polaris RZR XP.
  20         52.    Both of Plaintiffs’ Polaris vehicles contained the stickers at the time
  21   of sale as depicted below, suggesting that their vehicles meet these OSHA
  22   requirements:
  23
  24
  25   ///
  26   ///
  27   ///
  28   ///
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          – 14 –
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 17 of 36 Page ID #:312




   1         53.    The stickers placed on Plaintiffs’ Polaris vehicles as well as Class
   2   Vehicles and are visible at the point of sale where consumers are also informed
   3   that Class Vehicles meet all applicable standards and regulations, including self-
   4   adopted regulations, and meet OSHA requirements of 29 C.F.R. § 1928.53, when
   5   in fact, they do not.
   6         54.    None of the Class Vehicles sold by Polaris meet the OSHA
   7   requirements of 29 C.F.R. § 1928.53. Polaris tell all of their customers that their
   8   ROPS systems are safe because they meet this standard. They do not. They do
   9   not test the with the proper engine power in determining the vehicle weight.
  10         55.    But for Defendants’ misrepresentations, misleading and fraudulent
  11   statements, Plaintiffs would not have purchased the vehicles or would have paid
  12   substantially less for the vehicles than the purchase price of upwards of
  13   $20,000.00 each. Plaintiffs did not receive the benefit of the bargain.
  14         56.    In failing to provide consumers accurate and truthful information
  15   about the true nature and characteristics of the Class Vehicles pertaining to
  16   compliance with all applicable federal and state statutes, standards, and
  17   regulations, including self-adopted regulations, specifically OSHA requirements
  18   of 29 C.F.R. § 1928.53, consumers are damaged based on the benefit of the
  19   bargain, that they have to retrofit the Class Vehicles for adequate safety, and are
  20   faced with a strong likelihood of serious injury or death.
  21   VI.   CLASS ALLEGATIONS
  22         57.    Plaintiffs bring this action pursuant to Rule 23 of the Federal Rules
  23   of Civil Procedure and/or other applicable law, on behalf of themselves and all
  24   others similarly situated, as members of the proposed class (hereafter "the Class")
  25   defined as follows:
  26                All persons in California that purchased a Class Vehicle
  27                in the four years preceding the filing of this Complaint.
  28   ///
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          – 15 –
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 18 of 36 Page ID #:313




   1          58.    Excluded from the Class are governmental entities, Defendants, any
   2   entity in which Defendants have a controlling interest, and Defendants’ officers,
   3   directors, affiliates, legal representatives, employees, co-conspirators, successors,
   4   subsidiaries, and assigns. Also excluded from the Class are any judges, justices or
   5   judicial officers presiding over this matter and the members of their immediate
   6   families and judicial staff.
   7          59.    Plaintiffs do not know the exact number of persons in the Class, but
   8   believe them to be in the several hundreds, if not thousands, making joinder of all
   9   these actions impracticable.
  10          60.    The identity of the individual members is ascertainable through
  11   Defendants’ and/or Defendants’ agents’ records or by public notice.
  12          61.    There is a well-defined community of interest in the questions of law
  13   and fact involved affecting the members of the Class.
  14          62.    Plaintiffs will fairly and adequately protect the interest of the Class.
  15          63.    Plaintiffs retained counsel experienced in consumer class action
  16   litigation.
  17          64.    Plaintiffs’ claims are typical of the claims of the Class, which all
  18   arise from the same operative facts involving Defendants’ practices.
  19          65.    A class action is a superior method for the fair and efficient
  20   adjudication of this controversy.
  21          66.    Class-wide damages are essential to induce Defendants to comply
  22   with the federal and state laws alleged in the Complaint.
  23          67.    Class members are unlikely to prosecute such claims on an individual
  24   basis since the individual damages are small. Management of these claims is
  25   likely to present significantly fewer difficulties than those presented in many class
  26   claims, e.g., securities fraud.
  27          68.    Plaintiffs and the Class seek injunctive relief against Defendants to
  28   preclude Defendants from advertising that the Class Vehicles comply with OSHA
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          – 16 –
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 19 of 36 Page ID #:314




   1   29 C.F.R. § 1928.53 until they meet the tests using the correct Tractor Weight as
   2   defined in 29 C.F.R. § 1928.51(a)(4).
   3         69.       On April 6, 2017 in McGill v. Citibank, N.A., 2 Cal.5th 945 (2017),
   4   the California Supreme Court ruled that any contract that waives the statutory
   5   remedy of public injunctive relief under the Unfair Competition Law, False
   6   Advertising Law, and Consumers Legal Remedies Act is contrary to California
   7   public policy and this unenforceable under California law. Plaintiffs and the Class
   8   seek injunctive relief under the Unfair Competition Law, Cal. Bus. & Prof. Code
   9   §§ 17200, et seq. due to Defendants’ violation of the False Advertising Law,
  10   Consumer Legal Remedies Act, Breach of Express Warranty, and Breach of
  11   Implied Warranty based on Defendants’ unlawful, unfair, and fraudulent business
  12   practices and misleading advertisements that the Class Vehicles meet all
  13   applicable federal and state statutes, standards, regulations, including OSHA
  14   requirements of 29 C.F.R § 1928.53. Plaintiffs and the Class seek to enjoin
  15   Defendants’ illegal business practices of advertising and informing consumers that
  16   the Class Vehicles meet all applicable federal and state statutes, standards,
  17   regulations, including OSHA requirements of 29 C.F.R § 1928.53, when they in
  18   fact, do not.
  19         70.       As such, Plaintiffs and the Class seek public injunctive relief to
  20   prevent Defendants from continuing with their unlawful business acts and
  21   practices as alleged herein to ensure that Defendants do not continue to harm the
  22   general public by continuing to engage in the unlawful business acts and practices
  23   as alleged herein.
  24         71.       Plaintiffs, individually, and on behalf of all California consumers,
  25   seek individual, representative, and public injunctive relief and any necessary
  26   order or judgments that will prevent Defendants from continuing with their
  27   unlawful business acts and practices as alleged herein.
  28   ///
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          – 17 –
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 20 of 36 Page ID #:315




   1         72.    Defendants acted on grounds generally applicable to the Class
   2   thereby making appropriate final declaratory relief with respect to the Class as a
   3   whole.
   4         73.    Members of the Class are likely to be unaware of their rights.
   5         74.    Plaintiffs contemplate providing notice to the putative class members
   6   by direct mail in the form of a postcard and via publication.
   7         75.    Plaintiffs request certification of a hybrid class combining the
   8   elements of Fed. R. Civ. P. 23(b)(3) for monetary damages and Fed. R. Civ. P.
   9   23(b)(2) for equitable relief.
  10         76.    This action is properly maintainable as a class action. This action
  11   satisfies the numerosity, typicality, adequacy, predominance and superiority
  12   requirements for a class action.
  13         77.    Numerosity: The proposed Class is so numerous that individual
  14   joinder of all members is impracticable. Due to the nature of the trade and
  15   commerce involved, Plaintiffs do not know the number of members in the Class,
  16   but believe the Class members number in the thousands, if not more. Plaintiffs
  17   allege that the Class may be ascertained by the records maintained by Defendants.
  18         78.    Plaintiffs and members of the Class were harmed by the acts of
  19   Defendants in at least the following ways: violation of California’s Consumers
  20   Legal Remedies Act, Cal. Civ. Code §§ 1770(a)(5), (a)(7), (a)(9), (a)(13), (a)(14)
  21   and (a)(19); violations of California’s Unfair Competition Law and False
  22   Advertising Law; fraudulent concealment; violations of the Song-Beverly Act for
  23   breach of the express warranties as well as implied warranties; and breach of the
  24   implied warranty of merchantability.
  25         79.    Commonality: There are questions of law and fact common to
  26   Plaintiffs and the Class that predominate over any questions affecting only
  27   individual members of the Class. These common questions of law and fact
  28   include, without limitation:
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          – 18 –
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 21 of 36 Page ID #:316




   1            i.   Whether Defendants failed to test the Class Vehicles using the
   2                 correct Tractor Weight as defined by 29 C.F.R. § 1928.51(a)(4);
   3           ii.   Whether Defendants violated Cal. Civ. Code §§ 1770, et seq.;
   4          iii.   Whether Defendants’ practices are “unfair” as defined by Cal. Bus. &
   5                 Prof. Code §§ 17200, et seq.;
   6          iv.    Whether Defendants’ practices are “illegal” as defined by Cal. Bus.
   7                 & Prof. Code §§ 17200, et seq.;
   8           v.    Whether Defendants’ practices are “fraudulent” as defined by Cal.
   9                 Bus. & Prof. Code §§ 17200, et seq.;
  10          vi.    Whether such practices violate Cal. Bus. & Prof. Code §§ 17200, et
  11                 seq.;
  12         vii.    Whether Defendants violated Cal. Bus. & Prof. Code §§ 17500, et
  13                 seq.;
  14        viii.    Whether Plaintiffs and Class Members are entitled to restitution
  15                 under Cal. Bus. & Prof. Code § 17200-17203;
  16          ix.    Whether Plaintiffs and Class Members are entitled to
  17                 declaratory/injunctive relief under Cal. Bus. & Prof. Code § 17535;
  18           x.    Whether Plaintiffs and Class Members are entitled to attorneys’ fees
  19                 and costs under Cal. Code Civ. Proc. § 1021.5; and
  20          xi.    Whether Plaintiffs and Class Members are entitled to statutory
  21                 damages.
  22         80.     Typicality: Plaintiffs’ claims are typical of the claims of members of
  23   the Class, as Plaintiff s were subject to the same common course of conduct by
  24   Defendants as all Class members. The injuries to each member of the Class were
  25   caused directly by Defendants’ wrongful conduct as alleged herein.
  26         81.     Adequacy of Representation: Plaintiffs will fairly and adequately
  27   represent and protect the interests of the Class. Plaintiffs retained counsel with
  28   substantial experience in handling complex class action litigation and litigation
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          – 19 –
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 22 of 36 Page ID #:317




   1   against product manufacturers. Plaintiffs and their counsel are committed to
   2   prosecuting this action vigorously on behalf of the Class, and have financial
   3   resources to do so.
   4          82.   Superiority of Class Action: A class action is superior to other
   5   available methods for the fair and efficient adjudication of the present
   6   controversy. Class members have little interest in individually controlling the
   7   prosecution of separate actions because the individual damage claims of each
   8   Class member are not substantial enough to warrant individual filings. In sum, for
   9   many if not most Class members, a class action is the only feasible mechanism
  10   that will allow them an opportunity for legal redress and justice. The conduct of
  11   this action as a class action in this forum, with respect to some or all of the issues
  12   presented herein, presents fewer management difficulties, conserves the resources
  13   of the parties and of the court system, and protects the rights of each Class
  14   member.
  15          83.   Moreover, individualized litigation would also present the potential
  16   for varying, inconsistent, or incompatible standards of conduct for Defendants,
  17   and would magnify the delay and expense to all parties and to the court system
  18   resulting from multiple trials of the same factual issues. The adjudication of
  19   individual Class members’ claims would also, as a practical matter, be dispositive
  20   of the interests of other members not parties to the adjudication, and could
  21   substantially impair or impede the ability of other Class members to protect their
  22   interests.
  23          84.   Plaintiffs and the members of the Class have suffered and will
  24   continue to suffer harm as a result of Defendants’ unlawful and wrongful conduct.
  25   Defendants have acted, or refused to act, on grounds generally applicable to the
  26   Class, thereby making appropriate final and injunctive relief with regard to the
  27   members of the Class as a whole.
  28   ///
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          – 20 –
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 23 of 36 Page ID #:318




   1   VII. CAUSES OF ACTION
   2                             FIRST CAUSE OF ACTION
   3         VIOLATION OF THE CALIFORNIA CONSUMER LEGAL REMEDIES ACT,
   4                            CAL. CIV. CODE §§ 1750, ET SEQ.
   5     (Against All Defendants on Behalf of Plaintiff Paul Guzman and the Class)
   6         85.    Plaintiffs hereby incorporate by reference and re-allege each and
   7   every allegation set forth in each and every preceding paragraph of this
   8   Complaint, as though fully set forth herein.
   9         86.    The California Consumers Legal Remedies Act (the “CLRA”),
  10   Cal. Civ. Code §§ 1770, et seq., was enacted to protect consumers against
  11   unfair and deceptive business practices. It creates a non-exclusive statutory
  12   remedy for unfair methods of competition and unfair or deceptive acts or
  13   business practices. Its self-declared purpose is to protect consumers against these
  14   unfair and deceptive business practices, and to provide efficient and economical
  15   procedures to secure such protection. Cal. Civ. Code § 1760. The CLRA was
  16   designed to be liberally construed and applied in favor of consumers to promote
  17   its underlying purposes. Id. The CLRA applies to Defendants’ acts and
  18   practices described herein because it extends to transactions that are intended to
  19   result, or which have resulted, in the sale or lease of goods or services to
  20   Plaintiffs and others similarly situated.
  21         87.    The Class Vehicles are a “good” within the meaning of Cal. Civ.
  22   Code § 1761(a), and the transactions/agreements are “transactions” within the
  23   meaning of Cal. Civ. Code § 1761(e).
  24         88.    Plaintiffs and Class Members are “consumers” within the meaning of
  25   Cal. Civ. Code § 1761(d). Plaintiff and Class Members and Defendants are
  26   “persons” within the meaning of Cal. Civ. Code § 1761(c).
  27         89.    The CLRA prohibits “unfair methods of competition and unfair or
  28   deceptive acts or practices,” including but not limited to:
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          – 21 –
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 24 of 36 Page ID #:319




   1         (a)   Cal. Civ. Code § 1770(a)(5) “Representing that goods or services
   2               haves sponsorship, approval, characteristics, ingredients, uses,
   3               benefits, or quantities which they do not have or that a person has a
   4               sponsorship, approval, status, affiliation, or connection which he or
   5               she does not have”;
   6         (b)   Cal. Civ. Code § 1770(a)(7) “Representing that goods or services are
   7               of a particular standard, quality, or grade, or that goods are of a
   8               particular style or model, if they are of another”;
   9         (c)   Cal. Civ. Code § 1770(a)(9) “Advertising goods or service with
  10               intent not to sell them as advertised”;
  11         (d)   Cal. Civ. Code § 1770(a)(13) “Making false or misleading statements
  12               of fact concerning reasons for, existence of, or amounts of price
  13               reductions”;
  14         (e)   Cal. Civ. Code § 1770(a)(14) “Represent that a transaction confers or
  15               involves rights, remedies, or obligations which it does not have or
  16               involve, or which are prohibited by law”;
  17         (f)   Cal. Civ. Code § 1770(a)(16) “Represent that the subject of a
  18               transaction has been supplied in accordance with a previous
  19               representation when it has not”; and
  20         (g)   Cal. Civ. Code § 1770(a)(19) “Inserting an unconscionable provision
  21               in the contract.
  22         90.   Any waiver by Plaintiffs and Class Members of the provisions of the
  23   CLRA is contrary to public policy and is unenforceable and void under Cal. Civ.
  24   Code § 1751.
  25         91.   Polaris includes nice stickers like the following to suggest that their
  26   vehicles meet these OSHA requirements:
  27
  28
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          – 22 –
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 25 of 36 Page ID #:320




   1         92.    The stickers are placed on Class Vehicles and are visible at the point
   2   of sale where consumers are also informed that Class Vehicles meet all applicable
   3   standards and regulations, including self-adopted regulations, and meet OSHA
   4   requirements of 29 C.F.R. § 1928.53, when in fact, they do not.
   5         93.    In or around November 2018, Guzman purchased a 2018 Polaris
   6   RZR XP in Orange County, California.
   7         94.    Guzman saw and read the stickers on the 2018 Polaris RZR XP as
   8   depicted below:
   9
  10
  11
  12
  13
  14         95.    Based on Guzman’s employment experience in the construction
  15   industry, he understood that OSHA requirements were federal regulations
  16   pertaining to safety. Guzman read the sticker on the 2018 Polaris RZR XP and
  17   understood the language to mean that the vehicle’s ROPS structure met federal
  18   standards for safety and that the vehicle was safe for use by him, his family, and
  19   friends. Guzman, in seeing and reading the sticker, relied on the language
  20   contained therein to purchase the 2018 Polaris RZR XP. If the sticker said that the
  21   ROPS structure failed to meet OSHA requirements, he would not have purchased
  22   the 2018 Polaris RZR XP.
  23         96.    Had the sticker not been on the 2018 Polaris RZR XP that stated that
  24   the ROPS structure met OSHA requirements, Guzman would not have purchased
  25   the 2018 Polaris RZR XP.
  26         97.    None of the Class Vehicles sold by Polaris meet the OSHA
  27   requirements of 29 C.F.R. § 1928.53. Polaris tell all of their customers that their
  28   ROPS systems are safe because they meet this standard. They do not.
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          – 23 –
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 26 of 36 Page ID #:321




   1         98.      In failing to provide consumers accurate and truthful information
   2   about the true nature and characteristics of the Class Vehicles pertaining to
   3   compliance with all applicable federal and state statutes, standards, and
   4   regulations, including self-adopted regulations, specifically OSHA requirements
   5   of 29 C.F.R. § 1928.53, consumers are damaged based on the benefit of the
   6   bargain, that they have to retrofit the Class Vehicles for adequate safety, and are
   7   faced with a strong likelihood of serious injury or death.
   8          99.     On or about August 9, 2019, Plaintiff provided Defendants with
   9   written notice of his claims, via U.S. certified mail, return receipt requested, and
  10   demanded that, within 30 days, Defendants correct, repair, replace or other rectify
  11   the acts and practices complained of herein pursuant to Section 1770 of the
  12   CLRA. Defendants failed to do so or agree to do so and expressly stated they
  13   would not change their illegal practices within 30 days of August 9, 2019.
  14   Therefore Plaintiff now seeks damages for such deceptive practices pursuant to
  15   Cal. Civ. Code § 1782.
  16                             SECOND CAUSE OF ACTION
  17               VIOLATION OF THE CALIFORNIA UNFAIR COMPETITION LAW,
  18                       CAL. BUS. & PROF. CODE §§ 17200, ET SEQ.)
  19          (Against All Defendants on Behalf of All Plaintiffs and the Class)
  20         100. Plaintiffs hereby incorporate by reference and re-allege each and
  21   every allegation set forth in each and every preceding paragraph of this
  22   Complaint, as though fully set forth herein.
  23         101. The California Unfair Competition Law, Cal. Bus. & Prof. Code §§
  24   17200, et seq., (“UCL”) prohibits any unlawful, unfair or fraudulent business act
  25   or practice.
  26   ///
  27   ///
  28   ///
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          – 24 –
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 27 of 36 Page ID #:322




   1         102. Albright saw and read the stickers on the 2016 Polaris RZR XP as
   2   depicted below:
   3
   4
   5
   6
   7
   8
   9
  10         103. Based on Albright’s employment experience in the construction
  11   industry, he understood that OSHA requirements were federal regulations
  12   pertaining to safety. Albright read the sticker on the 2016 Polaris RZR XP and
  13   understood the language to mean that the vehicle’s ROPS structure met federal
  14   standards for safety and that the vehicle was safe for use by him, his family, and
  15   friends. Albright, in seeing and reading the sticker, relied on the language
  16   contained therein to purchase the 2016 Polaris RZR XP. If the sticker said that the
  17   ROPS structure failed to meet OSHA requirements, he would not have purchased
  18   the 2016 Polaris RZR XP.
  19         104. Had the sticker not been on the 2016 Polaris RZR XP that stated that
  20   the ROPS structure met OSHA requirements, Albright would not have purchased
  21   the 2016 Polaris RZR XP.
  22         105. In or around November 2018, Guzman purchased a 2018 Polaris
  23   RZR XP in Orange County, California.
  24   ///
  25   ///
  26   ///
  27   ///
  28   ///
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          – 25 –
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 28 of 36 Page ID #:323




   1         106. Guzman saw and read the stickers on the 2018 Polaris RZR XP as
   2   depicted below:
   3
   4
   5
   6
   7
   8         107. Based on Guzman’s employment experience in the construction
   9   industry, he understood that OSHA requirements were federal regulations
  10   pertaining to safety. Guzman read the sticker on the 2018 Polaris RZR XP and
  11   understood the language to mean that the vehicle’s ROPS structure met federal
  12   standards for safety and that the vehicle was safe for use by him, his family, and
  13   friends. Guzman, in seeing and reading the sticker, relied on the language
  14   contained therein to purchase the 2018 Polaris RZR XP. If the sticker said that the
  15   ROPS structure failed to meet OSHA requirements, he would not have purchased
  16   the 2018 Polaris RZR XP.
  17         108. Had the sticker not been on the 2018 Polaris RZR XP that stated that
  18   the ROPS structure met OSHA requirements, Guzman would not have purchased
  19   the 2018 Polaris RZR XP.
  20         UNLAWFUL
  21          109. Defendants committed “unlawful” business acts and practices by
  22   engaging in conduct that violates the CLRA, Cal. Civ. Code §§ 1770(a)(5), (a)(7),
  23   (a)(9), (a)(13), (a)(14) and (a)(19) as well as California’s False Advertising Law.
  24         110. Such conduct is ongoing and continues to this date and violates the
  25   unlawful prong of the UCL.
  26   ///
  27   ///
  28   ///
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          – 26 –
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 29 of 36 Page ID #:324




   1         FRAUDULENT
   2         111. In order to prevail under the “fraudulent” prong of the UCL, a
   3   consumer must allege that the fraudulent business practice was likely to deceive
   4   members of the public.
   5         112. The test for “fraud” as contemplated by Cal. Bus. & Prof. Code §§
   6   17200, et seq. is whether the public is likely to be deceived. Unlike common law
   7   fraud, a UCL violation can be established even if no one was actually deceived,
   8   relied upon the fraudulent practice, or sustained any damage.
   9         113. Polaris includes nice stickers like the following to suggest that their
  10   vehicles meet these OSHA requirements:
  11
  12
  13         114. The stickers are placed on Class Vehicles and are visible at the point
  14   of sale where consumers are also informed that Class Vehicles meet all applicable
  15   standards and regulations, including self-adopted regulations, and meet OSHA
  16   requirements of 29 C.F.R. § 1928.53, when in fact, they do not.
  17         115. None of the Class Vehicles sold by Polaris meet the OSHA
  18   requirements of 29 C.F.R. § 1928.53. Polaris tell all of their customers that their
  19   ROPS systems are safe because they meet this standard. They do not.
  20         116. Defendants fraudulently informed Plaintiffs and the Class that the
  21   Class Vehicles passed the OSHA 29 C.F.R. § 1928.53 test when Polaris used the
  22   inappropriate gross vehicle weight instead of 110 pounds multiplied by either the
  23   maximum power take off horsepower of 95% of the net flywheel horsepower,
  24   which would be between four and nearly seven times a greater force for the test.
  25   This induced Plaintiffs and other class members to purchase the Class Vehicles at
  26   inflated prices based on those misrepresentations.
  27         117. In failing to provide consumers accurate and truthful information
  28   about the true nature and characteristics of the Class Vehicles pertaining to
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          – 27 –
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 30 of 36 Page ID #:325




   1   compliance with all applicable federal and state statutes, standards, and
   2   regulations, including self-adopted regulations, specifically OSHA requirements
   3   of 29 C.F.R. § 1928.53, consumers are damaged based on the benefit of the
   4   bargain, that they have to retrofit the Class Vehicles for adequate safety, and are
   5   faced with a strong likelihood of serious injury or death.
   6         118. Thus, Defendants’ conduct has violated the “fraudulent” prong of
   7   Cal. Bus. & Prof. Code § 17200.
   8         119. Such conduct is ongoing and continues to this date and violates the
   9   fraudulent prong of the UCL.
  10   120. On April 6, 2017 in McGill v. Citibank, N.A., 2 Cal.5th 945 (2017), the
  11   California Supreme Court ruled that any contract that waives the statutory remedy
  12   of public injunctive relief under the Unfair Competition Law, False Advertising
  13   Law, and Consumers Legal Remedies Act is contrary to California public policy
  14   and this unenforceable under California law. Plaintiffs and the Class seek
  15   injunctive relief under the Unfair Competition Law, Cal. Bus. & Prof. Code §§
  16   17200, et seq. due to Defendants’ violation of the False Advertising Law,
  17   Consumer Legal Remedies Act, Breach of Express Warranty, and Breach of
  18   Implied Warranty based on Defendants’ unlawful, unfair, and fraudulent business
  19   practices and misleading advertisements that the Class Vehicles meet all
  20   applicable federal and state statutes, standards, regulations, including OSHA
  21   requirements of 29 C.F.R § 1928.53. Plaintiffs and the Class seek to enjoin
  22   Defendants’ illegal business practices of advertising and informing consumers that
  23   the Class Vehicles meet meet all applicable federal and state statutes, standards,
  24   regulations, including OSHA requirements of 29 C.F.R § 1928.53, when they in
  25   fact, do not.
  26         121. As such, Plaintiffs and the Class seek public injunctive relief to
  27   prevent Defendants from continuing with their unlawful business acts and
  28   practices as alleged herein to ensure that Defendants do not continue to harm the
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          – 28 –
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 31 of 36 Page ID #:326




   1   general public by continuing to engage in the unlawful business acts and practices
   2   as alleged herein.
   3         122. Plaintiffs, individually, and on behalf of all California consumers,
   4   seek individual, representative, and public injunctive relief and any necessary
   5   order or judgments that will prevent Defendants from continuing with their
   6   unlawful business acts and practices as alleged herein.
   7         123. Plaintiffs seek declaratory relief, restitution and disgorgement of all
   8   profits obtained, and public injunctive relief as previously described.
   9                             THIRD CAUSE OF ACTION
  10             VIOLATION OF THE CALIFORNIA FALSE ADVERTISING LAW,
  11                        CAL. BUS. & PROF. CODE §§ 17500, ET SEQ.
  12     (Against All Defendants on Behalf of Plaintiff Paul Guzman and the Class)
  13         124. Plaintiff hereby incorporates by reference and re-alleges each and
  14   every allegation set forth in each and every preceding paragraph of this
  15   Complaint, as though fully set forth herein.
  16         125. Pursuant to the California False Advertising Law, Cal. Bus. & Prof.
  17   Code §§ 17500, et seq., (“FAL”) it is unlawful to engage in advertising “which is
  18   untrue or misleading, and which is known, or which by the exercise of reasonable
  19   care should be known, to be untrue or misleading.”
  20         126. Defendants caused to be made or disseminated through California
  21   and the United States, through advertising, marketing and other publications,
  22   statements that were untrue or misleading, including statements on the stickers on
  23   Class Vehicles and in nationally distributed print and video advertisements that
  24   the Class Vehicles were passed the OSHA 29 C.F.R. § 1928.53 test. These
  25   statements were known, or which by the exercise of reasonable care should have
  26   been known, to Defendants to be untrue and misleading to consumers, including
  27   Plaintiffs and the other Class Members.
  28   ///
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          – 29 –
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 32 of 36 Page ID #:327




   1         127. In or around November 2018, Guzman purchased a 2018 Polaris
   2   RZR XP in Orange County, California.
   3         128. Guzman saw and read the stickers on the 2018 Polaris RZR XP as
   4   depicted below:
   5
   6
   7
   8
   9
  10         129. Based on Guzman’s employment experience in the construction
  11   industry, he understood that OSHA requirements were federal regulations
  12   pertaining to safety. Guzman read the sticker on the 2018 Polaris RZR XP and
  13   understood the language to mean that the vehicle’s ROPS structure met federal
  14   standards for safety and that the vehicle was safe for use by him, his family, and
  15   friends. Guzman, in seeing and reading the sticker, relied on the language
  16   contained therein to purchase the 2018 Polaris RZR XP. If the sticker said that the
  17   ROPS structure failed to meet OSHA requirements, he would not have purchased
  18   the 2018 Polaris RZR XP.
  19         130. Had the sticker not been on the 2018 Polaris RZR XP that stated that
  20   the ROPS structure met OSHA requirements, Guzman would not have purchased
  21   the 2018 Polaris RZR XP.
  22         131. Polaris includes nice stickers like the following to suggest that their
  23   vehicles meet these OSHA requirements:
  24
  25
  26   ///
  27   ///
  28   ///
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          – 30 –
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 33 of 36 Page ID #:328




   1         132. The stickers are placed on Class Vehicles and are visible at the point
   2   of sale where consumers are also informed that Class Vehicles meet all applicable
   3   standards and regulations, including self-adopted regulations, and meet OSHA
   4   requirements of 29 C.F.R. § 1928.53, when in fact, they do not.
   5         133. None of the Class Vehicles sold by Polaris meet the OSHA
   6   requirements of 29 C.F.R. § 1928.53. Polaris tell all of their customers that their
   7   ROPS systems are safe because they meet this standard. They do not.
   8         134. In failing to provide consumers accurate and truthful information
   9   about the true nature and characteristics of the Class Vehicles pertaining to
  10   compliance with all applicable federal and state statutes, standards, and
  11   regulations, including self-adopted regulations, specifically OSHA requirements
  12   of 29 C.F.R. § 1928.53, consumers are damaged based on the benefit of the
  13   bargain, that they have to retrofit the Class Vehicles for adequate safety, and are
  14   faced with a strong likelihood of serious injury or death.
  15         135. As a direct and proximate result of Defendants’ misleading and false
  16   advertising, Plaintiffs and the other Class Members have suffered injury in fact
  17   and have lost money or property. Plaintiffs reasonably relied upon Defendants’
  18   representations regarding the Class Vehicles. In reasonable reliance on
  19   Defendants’ false advertisements, Plaintiffs and other Class Members purchased,
  20   owned or leased Class Vehicles. In turn, Plaintiffs and other Class Members were
  21   have suffered injury in fact.
  22         136. The misleading and false advertising described herein presents a
  23   continuing threat to Plaintiffs and the Class Members in that Defendants persist
  24   and continue to engage in these practices, and will not cease doing so unless and
  25   until forced to do so by this Court. Defendants’ conduct will continue to cause
  26   irreparable injury to consumers unless enjoined or restrained. Plaintiffs are
  27   entitled to preliminary and permanent injunctive relief ordering Defendants to
  28   cease their false advertising, as well as disgorgement and restitution to Plaintiffs
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          – 31 –
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 34 of 36 Page ID #:329




   1   and all Class Members, Defendants’ revenues associated with their false
   2   advertising, or such portion of those revenues as the Court may find equitable.
   3                               PRAYER FOR RELIEF
   4         WHEREFORE, Plaintiffs, individually and on behalf of the Class, pray for
   5   relief and judgment as follows:
   6         1. Certifying the Class as requested herein;
   7         2. Providing such further relief as may be just and proper.
   8         3. Appointing Plaintiffs and their counsel to represent the Class;
   9         In addition, Plaintiffs, and the Class Members pray for further judgment as
  10   follows:
  11         4. Restitution of the funds improperly obtained by Defendants;
  12         5. Any and all statutory enhanced damages;
  13         6. All reasonable and necessary attorneys’ fees and costs provided by
  14              statute, common law or the Court’s inherent power;
  15         7. For equitable and injunctive relief, including public injunctive relief;
  16              and
  17         8. Any and all other relief that this Court deems just and proper.
  18
  19    Dated: March 3, 2020                  Respectfully submitted,

  20                                     By: /s/ John P. Kristensen
  21
                                              John P. Kristensen (SBN 224132)
  22                                          KRISTENSEN WEISBERG, LLP
  23                                          Todd M. Friedman, Esq. (SBN 216752)
                                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
  24
                                              Christopher W. Wood (SBN 193955)
  25                                          DREYER BABICH BUCCOLA WOOD
  26                                          CAMPORA, LLP
  27                                          Attorneys for Plaintiffs and all other
                                              similarly situated
  28
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          – 32 –
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 35 of 36 Page ID #:330




   1                              DEMAND FOR JURY TRIAL

   2         Plaintiffs hereby demand a trial by jury for all such triable claims.
   3
        Dated: March 3, 2020                 Respectfully submitted,
   4
   5                                   By: /s/ John P. Kristensen
   6
                                             John P. Kristensen (SBN 224132)
   7                                         KRISTENSEN WEISBERG, LLP
   8                                         Todd M. Friedman, Esq. (SBN 216752)
   9                                         LAW OFFICES OF TODD M. FRIEDMAN, P.C.
  10                                         Christopher W. Wood (SBN 193955)
  11                                         DREYER BABICH BUCCOLA WOOD
                                             CAMPORA, LLP
  12
  13                                         Attorneys for Plaintiffs and all other
                                             similarly situated
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
             SECOND AMENDED CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                  DEMAND FOR JURY TRIAL
                                          – 33 –
Case 8:19-cv-01543-JLS-KES Document 39 Filed 03/03/20 Page 36 of 36 Page ID #:331




                          CERTIFICATE OF SERVICE

       I certify that on Tuesday, March 03, 2020, a true and correct copy of the
  attached SECOND AMENDED COMPLAINT was served electronically via
  CM/ECF on each participant of record, including counsel for Defendants listed
  below.

   David A. Klein
   KIRKLAND & ELLIS LLP
   2049 Century Park East, Suite 3700
   Los Angeles, CA 90067
   Telephone: (310) 552-4200
   Facsimile: (310) 552-5900
   david.klein@kirkland.com

   Andrew Bloomer
   Paul Collier
   R. Allan Pixton
   KIRKLAND & ELLIS LLP
   300 North LaSalle
   Chicago, IL 60654
   Telephone: (312) 862-2000
   Facsimile: (312) 862-2200
   andrew.bloomer@kirkland.com
   paul.collier@kirkland.com
   allan.pixton@kirkland.com

   Counsel for Defendants

                                               /s/ John P. Kristensen
                                               John P. Kristensen
